UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 (Registrant's telephone number, including area code) Date of fiscal year end:September 30 Date of reporting period: September 30, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2013 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund October 1, 2013 Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team Dear Fellow Shareholders: For the quarter ended September 30, 2013, the FMI Focus Fund reported a gain of 12.57% compared to a gain of 10.21% by the Russell 2000 Index and a gain of 12.80% by the Russell 2000 Growth Index.For calendar year-to-date, the FMI Focus Fund reported a gain of 31.86% compared to a gain of 27.69% by the Russell 2000 Index and a gain of 32.47% by the Russell 2000 Growth Index. The equity markets are proving to be surprisingly strong given relatively THE VALUE OF A $10,(12/16/96) TO 9/30/13 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 9/30/13 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 9/30/13 From Last 3 Months Year Ended 9/30/13 Years Ended 9/30/13 Years Ended 9/30/13 Fund Inception 12/16/96 FMI Focus Fund 12.57% 38.91% 14.85% 10.71% 16.31% Russell 2000 10.21% 30.06% 11.15% 9.64% 8.31% Russell 2000 Growth 12.80% 33.07% 13.17% 9.85% 6.33% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.As of the Fund’s Prospectus dated January 31, 2013, the FMI Focus Fund’s annual operating expense ratio is 1.26%. modest underlying economic growth.There has been a certain “Goldilocks” feel to the markets; “not too hot” such that the Federal Reserve eliminates quantitative easing and “not too cold” such that corporate earnings disappoint.Mixed with enormous liquidity looking for a home, and one has “the perfect porridge”?(Note the use of the question mark as opposed the emphasis sign.)This is a strange brew, or stew, or whatever analogy one prefers! This is the fourth year in a row we have been unable to break out of a 1.5% to 2% economic growth.As we don’t see a significant pick-up anytime soon, we continue to emphasize those industries and companies enjoying more robust dynamics.As we have pointed out in the past few shareholder letters, the housing and auto industries continue to benefit from pent up demand; the energy infrastructure build out continues; the multi-year aerospace cycle still has a way to go; and the so-called industrial renaissance here in the U.S. is still in play.As such, our portfolio has not changed much and is still focused on these growing areas of the economy.Below, Rick Whiting reminds investors why we are still committed to housing investments.Aaron Garcia and Rick Lane review two of our most leveraged housing plays, and Faraz Farzam reviews a new portfolio holding Tumi Holdings. The Housing Recovery Continues – Rick Whiting There is a fine line between staying the course and being stubborn, yet the outcomes between the two can be considerably divergent.Because markets are rarely linear, we are compelled to regularly challenge ourselves to re-underwrite our thinking.Are the price moves in our stocks the product of the saw-tooth nature of stock charts and economic fundamentals, or do they represent a substantive change in the outlook? In our spring 2013 shareholder letter, we discussed our enthusiasm for the recovery in housing and detailed several of the companies we own to avail ourselves of the strength in that market.Since that time, 30-year fixed rate mortgages, which had fallen from roughly 5% to 3-½% (2011 to the first quarter of 2013), jumped 100 basis points to 4½% before backing off again during the summer months.Investors gave many of the homebuilder stocks a 25% haircut.While the Fund did not participate in these stocks directly because of our market cap and valuation disciplines, our list of housing related names did feel pressure. We needed to step back from the fray and ask ourselves if we should stay the course by investing in the housing recovery with 30-year mortgage rates potentially remaining above 4%.Many of us remember the “abysmal” housing start numbers from 1982 when home mortgage rates were between 18% and 19%:narrowly above one million homes!A full 100-150,000 more units than the 850-900,000 run rate for 2013 and ahead of the 750,000 unit August run rate of 2012.It is quite normal to see housing starts fluctuate with economic cycles.Following recessions in 1966, 1975, 1981 and 1991, housing start numbers hit their cyclical low ebb at between 800-900,000 units depending upon the year.The recession of 2009 was no traditional recession.The Great Recession, as it has been coined, was unprecedented by the history of the last 75 years.And the damage to housing starts was similarly singular with only 478,000 homes started in 2009. Hammers, nails and economics aside, our country plugs along.Our country’s population grew by 2.7 million in the last year, in keeping with growth rates prior to the Great Recession.Yet, while our population has continued to grow, the number of household formations has averaged about one-third of the long-term rate.Perhaps we will be several economic cycles away from the 1997-2007 housing start run rate of 1.5 million units, but we have a significant deficit of housing units in inventory, and we are not building nearly enough to accommodate both population growth and dormant household formations. Hence, to the extent that a narrow band of fluctuation in 30-year mortgage rates can result in an outsized fluctuation in stock prices, we consider it opportunistic rather than stubborn to remain invested in the housing recovery.Rest assured, we will not sit pat.Since we last wrote on the subject in the spring, we have harvested positions in Gibraltar Industries, Inc. (ROCK), Leggett & Platt, Inc. (LEG) and Astec Industries, Inc. (ASTE).We have also initiated a position in Stock Building Supply Holdings, Inc. (STCK) while holding, and in some cases, increasing positions in Beacon Roofing Supply, Inc. (BECN), Regal Beloit Corp. (RBC), MGIC Investment Corp. (MTG), Mobile Mini, Inc. (MINI), Masco Corp. (MAS) and Rockwood Holdings, Inc. (ROC).Indirect beneficiaries to the housing market in the portfolio include Zions Bancorporation (ZION), Vulcan Materials Co. (VMC), Winnebago Industries, Inc. (WGO) and Brunswick Corp. (BC). MGIC Investment Corporation (MTG) – Rick Lane, CFA Speaking of housing plays, MGIC, or as we affectionately refer to it as “Magic”, is the portfolio holding most leveraged to housing.Long-time investors in the Fund will remember that MGIC is a Milwaukee-based insurance company.Indeed, it is located right across the street from the Broadview Advisors’ office. 2 MGIC’s insurance policies insure lenders against mortgage defaults.While the policy typically covers the first 25% of the mortgage (benefitting the originator) if the borrower defaults, the premium is usually paid by the borrower.Known as private mortgage insurance or PMI, the industry was developed in the 1950’s by Milwaukeean Max Karl, MGIC’s founder, to facilitate first-time home buyers who lacked a sufficient down payment, typically 20%. During the last housing boom, which we will define as largely 2004-2007, lax lending standards and outright fraud eventually contributed to the 2008 financial collapse.No industry was harder hit than the PMI industry given its first loss position on mortgage defaults.Nearly every player, MGIC included, appeared close to the brink.Five years and several very dilutive capital raises later, we believe MGIC is rising from the proverbial ashes. We have seen this cycle several times now.During the 1970’s, MGIC was close to going under only to recover from a single digit stock price to close at a price near $80.During the 1980’s, the company was acquired, and ultimately, its parent company actually did go bankrupt.The company was subsequently purchased by Northwestern Mutual, reorganized, and then went public in the early 1990’s.MGIC enjoyed another substantial run in its stock price until 2004. We believe a good case can be made that the third big cycle in MGIC may be developing, although admittedly it is too early to understand or predict the magnitude.The dilution from a tripling in the number of current shares outstanding will temper the gains.That notwithstanding, our research suggests the company’s stock price could increase significantly once the “pig in the python” losses from the 2004-2007 books of business run their course.This could happen perhaps as early as 2015.Our analysis assumes a return to the historical expense and loss ratios of 18%-20% and 40%, respectively (expenses and losses as a percent of premium revenue), on a book of business perhaps 10 percent larger than today.Several wild cards could make things much more interesting. There are three main factors that support our positive outlook on MGIC.First, Congress is trying to decide what the future of the housing market will look like and may lean more on private market solutions while shrinking Fannie Mae, Freddie Mac and the FHA.Already, FHA, the government quasi-equivalent to PMI, has raised prices several times in an effort to effectively shift more business to PMI.FHA is facing big losses, in our opinion, and Congress desires a smaller FHA.In the past, PMI enjoyed a better than two-to-one market share advantage versus the FHA.In recent years, due to the financial stress on the PMI’s and Fannie and Freddie, those market shares reversed.One never knows the outcome when the government is involved, but our work suggests PMI could fight its way back to those historical market shares. Second, household formations, as discussed in the previous section, have been depressed for some five years, so pent up demand combined with an improving jobs outlook could yield upside to our purchase home mortgage base-case.Given the fixed cost nature of this business, plenty of leverage exists once the top line (revenue) starts growing again.As well, rising interest rates have two salutary effects on MGIC, higher interest income on the $5 billion dollar investment portfolio and higher persistency on the company’s insurance policies (again, not included in our base-case). Third, losses on the 2009-2013 books of business are proving to be considerably lower than the company’s pricing models and well below historical averages.This means substantially higher profitability.Once the losses from 2004-2007 run their course, we believe a high level of profitably will become apparent and the company may command a premium valuation. Of course wild cards exist in the other direction as well.We still don’t know what required capital levels will be.As it stands, MGIC and the PMI industry have sufficient capital but we can’t rule out the regulatory agencies and Fannie and Freddie deciding the industry needs more.We have factored in a conservative 18 or 19 to 1 risk to capital assumption into our base-case, a somewhat higher level of capital than exists today. As we always caution our individual investors, this is a work in progress.Certain developments over the next year may increase or decrease our conviction in MGIC. Mobile Mini, Inc. (MINI) – Aaron Garcia, CFA Mobile Mini is a long-term investment in our portfolio in which we recently took a larger stake.After enjoying a strong bout of performance to start 2013, the stock pulled back over the summer with many other housing-related names.Mobile Mini provides mobile storage solutions, such as mobile offices and portable storage, utilizing a proprietary locking mechanism to a variety of end markets and rents these containers on a monthly basis.We believe the business model is extremely attractive with strong incremental margins on the utilization of its national fleet.The business has high returns on capital due to the low cost of maintenance on the containers and very modest capital intensity. 3 The 2008 recession was particularly hard on Mobile Mini.There was a drop-off in demand in the commercial and residential real estate markets which were strong customers in the previous cycle.However, as we are seeing a pickup in construction demand, we believe Mobile Mini should be poised to increase margins back up to normalized levels through increasing fleet utilization, which is still low.Specifically, we believe the pickup in construction demand is beneficial because the containers make excellent temporary secure storage for valuable equipment that contractors need to secure, and the mobile offices are very useful as contractor headquarters. Mobile Mini recently brought on board new CEO, Erik Olsson, who replaced Steven Bunger.Erik Olsson sees multiple opportunities to increase earnings-per-share growth.He intends to bring on a new head of sales to focus on national accounts, which is a heretofore untapped opportunity.He also intends to drive shareholder return through buy backs and margin expansion.While we feel that the company has done a fine job recovering from the recession, we are excited by the growth opportunity. Tumi Holdings, Inc. (TUMI) – Faraz Farzam, CFA Over the past 15 years a simple but highly effective investment strategy for our Fund has been to buy great brand businesses.Perhaps the best example of this was our highly profitable investment in Polo Ralph Lauren (RL) early in 2002.When we bought shares of Polo, the stock was trading in the low teens and the business was generating less than $2.5 billion in revenue globally. Today, Polo’s business has multiplied to $7 billion dollars in revenue with a $160 stock price.At the time, Wall Street didn’t care much for Polo.The company was only followed by a handful of analysts and most were not recommending the stock.However, we saw something different.Clearly Polo Ralph Lauren was an iconic American brand.However, the brand was much bigger than the actual business.To put things in perspective, at the time The Gap Stores, another iconic American brand was generating $13 billion in revenue.The question to us was can this highly desirable, aspirational, globally-recognized brand close the gap between its brand image and perception with the actual business?The answer was in the strength of the management team. Once we were comfortable the right team was running the operations we began purchasing the stock.While this was a great stock for us, the question today is what is the next Polo?In the third quarter, we found what we think may be a very similar situation in Tumi Holdings, Inc. Here again, is another case of a brand that is much bigger than the business.Tumi is a premier global accessory and travel brand.The company designs and manufactures very sophisticated, high quality, travel bags, briefcases and small leather goods, mainly for men.The brand is global, aspirational, and highly desirable. When the company announced its intention to go public in early 2012, based on our knowledge of the brand, we initially thought that it might be close to a $1 billion business.The reality surprised us!In 2012, Tumi generated less than $400 million in revenue.Like the vast majority of IPOs, the stock was highly overvalued and we did not participate at that time.However, this past spring the business stumbled, the stock price declined and we took a position. The company reported slightly disappointing results relative to very high expectations and simultaneously began investing in an e-commerce platform.This combination of slowing sales and increase in investments spooked investors and the stock sold off to much more palatable valuation levels.Although we did not participate in the IPO, we followed Tumi closely for over a year and got to know management and the long-term strategy for growing the business to $1.5 billion.The management team has a strong track record managing previous consumer branded companies and, we believe, was making all the right long-term decisions for the health of the brand and the growth of the business. Although the near-term sales have slowed for Tumi, sales have also slowed for almost every retailer and consumer discretionary company this summer.This gives us confidence that the issues at Tumi are not specific to the company.However, it is possible that we are not out of the woods in the short-term.Broad slowdowns in sales trends like the one we seem to be in take time to work out.On top of that, the investments the company is making in their online business are not easy, but we believe they are the right strategic moves. While we are confident in the long-term opportunity, we have chosen to tread carefully in the short-term.We have established a small position, but we are very ready to increase our stake at either the right price or once we see the sales environment improve.We are confident that Tumi is a great brand. 4 Potential Fund Reorganization The FMI Funds, Inc. Board of Directors voted on September 27th to approve a shareholder proxy to recommend that the Fund be reorganized, with Broadview Advisors LLC becoming the Advisor to FMIOX. Proxies will be mailed to shareholders in mid-October.If approved by shareholders, we will rename the Fund, the Broadview Opportunity Fund. There will not be any significant policy or portfolio changes. FMI Funds, Inc. (the “Corporation”) has filed a preliminary proxy statement and other preliminary proxy materials with the U.S. Securities and Exchange Commission (SEC) regarding, among other things, the proposed reorganization of the FMI Focus Fund.The definitive proxy statement will be sent to shareholders seeking their approval of the proposed reorganization agreement at a special meeting of shareholders.Shareholders are urged to read the definitive proxy statement and any other relevant document because they will contain important information about the Fund and the proposed reorganization.Shareholders may obtain a free copy of the definitive proxy statement and other documents filed by the Corporation with the SEC at the SEC’s website at www.sec.gov.The definitive proxy statement and other related SEC documents may also be obtained free of charge by directing a request to the Corporation at 1-800-811-5311 (toll-free). By visiting http://www.fmifunds.com, or by writing to: FMI Funds, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI 53202 In addition to the Corporation, the Corporation’s directors and executive officers may be deemed to be participants in the solicitation from the Corporation’s shareholder of proxies in favor of approval of the proposed reorganization agreement and election of the Corporation’s director nominees.Information regarding the participants and their interests are contained in the preliminary proxy statement filed with the SEC in connection with the special meeting of shareholders. Distribution Our Board of Directors has declared a distribution effective October 31, 2013 of $0.85619 per share from short-term capital gains which will be treated as ordinary income; and $2.70012 per share from long-term capital gains, payable October 31, 2013 to shareholders of record on October 30, 2013. We conclude our letter by saying thank you for your investment in the FMI Focus Fund. Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Whiting Investment Management Team Securities named in the Letter to Shareholders or in the Management Discussion, but not listed in the Schedule of Investments, are not held in the Fund as of the date of this disclosure.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities.This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or preceded by the Fund’s current prospectus. Risks associated with investing in the Fund are: Stock Market Risk, Small and Medium Capitalization Companies Risks, Value Investing Risk, Leverage Risk, Options Writing and Selling Risk, and Short Sales Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2013. As of the Fund’s Prospectus dated January 31, 2013, the Fund’s annual operating expense ratio is 1.26%. For more information about the FMI Focus Fund, call 1-800-811-5311 for a free Prospectus or Summary Prospectus.Please read these Prospectuses carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.These Prospectuses contain this and more information about the FMI Focus Fund.Please read the Prospectus or Summary Prospectus carefully before investing. Distributed by Rafferty Capital Markets, LLC 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 5 FMI Focus Fund COST DISCUSSION Industry Sectors as of September 30, 2013 As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2013 to September 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/01/13 9/30/13 4/01/13-9/30/13 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio 1.26%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period between April 1, 2013 and September 30, 2013). 6 FMI Focus Fund MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE Fiscal 2013 was a very strong year on an absolute and relative basis.Industrial and consumer discretionary related portfolio holdings were the most significant contributors to performance lead by MDC Partners Inc. (MDCA), Fifth and Pacific Companies, Inc. (FNP), Winnebago Industries, Inc. (WGO), Brunswick Corp. (BC), Hexcel Corp. (HXL), Mobile Mini, Inc. (MINI) and Crane Co. (CR).Information technology and healthcare holdings also contributed both relative to our benchmarks as well as on an absolute basis. Molex Inc. (MOLX) was bought out at nearly a 50% premium to market, Cree, Inc. (CREE), MedAssets Inc. (MDAS), Omnicare, Inc (OCR) and PAREXEL International Corp. (PRXL) were all contributors. Generally speaking, the Fund’s holdings did well across the board as fears of an economic slowdown subsided and economically sensitive stocks bounced back from a weak summer. The Fund was generally overweight in the strongest areas of the market which clearly helped performance. Other standout holdings included Chicago Bridge & Iron Co. NV (CBI), Ciena Corp. (CIEN), Sealed Air Corp. (SEE), Informatica Corp. (INFA), The Interpublic Group of Companies, Inc. (IPG) and Leggett & Platt, Inc. (LEG). AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year 38.91% 14.85% 10.71% COMPARISON OF CHANGE IN VALUE OF $10, FMI Focus Fund, Russell 2000 Index(1) and Russell 2000 Growth Index(2) Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly into an index. 7 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 ASSETS: Investments in securities, at value (cost $616,244,670) $ Receivables from shareholders for purchases Receivable from investments sold Dividends receivable Prepaid expenses Cash Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 20,876,148 shares outstanding $ Net unrealized appreciation on investments Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($852,723,087 ÷ 20,876,148) shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. 8 FMI Focus Fund SCHEDULE OF INVESTMENTS September 30, 2013 Shares Cost Value COMMON STOCKS — 89.2% (a) COMMERCIAL SERVICES SECTOR — 6.8% Advertising/Marketing Services — 4.8% Interpublic Group of Cos. Inc. $ $ MDC Partners Inc. National CineMedia Inc. Personnel Services — 2.0% Kforce Inc. Robert Half International Inc. CONSUMER DURABLES SECTOR — 4.0% Other Consumer Specialties — 1.0% Tumi Holdings Inc.* Recreational Products — 3.0% Black Diamond Inc.* Brunswick Corp. Winnebago Industries Inc.* CONSUMER NON-DURABLES SECTOR — 2.3% Apparel/Footwear — 2.3% Fifth & Pacific Cos. Inc.* CONSUMER SERVICES SECTOR — 1.7% Hotels/Resorts/Cruiselines — 1.2% Royal Caribbean Cruises Ltd. Other Consumer Services — 0.5% HomeAway Inc.* DISTRIBUTION SERVICES SECTOR — 3.4% Electronics Distributors — 2.6% Arrow Electronics Inc.* ScanSource Inc.* Wholesale Distributors — 0.8% Beacon Roofing Supply Inc.* ELECTRONIC TECHNOLOGY SECTOR — 10.8% Aerospace & Defense — 4.4% BE Aerospace Inc.* Hexcel Corp.* Computer Communications — 1.8% F5 Networks Inc.* Fortinet Inc.* 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Cost Value COMMON STOCKS — 89.2% (a) (Continued) ELECTRONIC TECHNOLOGY SECTOR — 10.8%(Continued) Electronic Production Equipment — 1.8% MKS Instruments Inc. $ $ Veeco Instruments Inc.* Semiconductors — 1.3% ON Semiconductor Corp.* Power Integrations Inc. Telecommunications Equipment — 1.5% Ciena Corp.* Vocera Communications Inc.* ENERGY MINERALS SECTOR — 1.4% Oil & Gas Production — 1.4% Unit Corp.* Whiting Petroleum Corp.* FINANCE SECTOR — 8.6% Finance/Rental/Leasing — 2.1% Mobile Mini Inc.* Insurance Brokers/Services — 0.2% Arthur J. Gallagher & Co. Life/Health Insurance — 0.3% Reinsurance Group of America Inc. Major Banks — 0.1% Comerica Inc. Regional Banks — 4.5% Associated Banc-Corp. CoBiz Financial Inc. Columbia Banking System Inc. First Midwest Bancorp Inc. Hancock Holding Co. Zions Bancorporation Savings Banks — 0.2% MB Financial Inc. Specialty Insurance — 1.2% MGIC Investment Corp.* HEALTH SERVICES SECTOR — 8.3% Health Industry Services — 6.8% HealthSouth Corp. MedAssets Inc.* 10 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Cost Value COMMON STOCKS — 89.2% (a) (Continued) HEALTH SERVICES SECTOR — 8.3% (Continued) Health Industry Services — 6.8% (Continued) Omnicare Inc. $ $ Hospital/Nursing Management — 1.5% Universal Health Services Inc. - CI B HEALTH TECHNOLOGY SECTOR — 5.2% Biotechnology — 1.4% Meridian Bioscience Inc. Medical Specialties — 3.8% Align Technology Inc.* Edwards Lifesciences Corp.* NxStage Medical Inc.* INDUSTRIAL SERVICES SECTOR — 3.6% Contract Drilling — 1.7% Patterson-UTI Energy Inc. Rowan Cos. PLC* Engineering & Construction — 1.9% Chicago Bridge & Iron Co. N.V. Foster Wheeler AG* NON-ENERGY MINERALS SECTOR — 2.4% Construction Materials — 1.1% Vulcan Materials Co. Other Metals/Minerals — 1.3% U.S. Silica Holdings Inc. PROCESS INDUSTRIES SECTOR — 5.6% Chemicals: Major Diversified — 1.5% Celanese Corp. Chemicals: Specialty — 1.3% Rockwood Holdings Inc. Containers/Packaging — 1.1% Sealed Air Corp. Industrial Specialties — 1.7% Polypore International Inc.* PRODUCER MANUFACTURING SECTOR — 14.5% Auto Parts: OEM — 2.8% Gentex Corp. Modine Manufacturing Co.* 11 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares Cost Value COMMON STOCKS — 89.2% (a) (Continued) PRODUCER MANUFACTURING SECTOR — 14.5% (Continued) Building Products — 2.1% Masco Corp. $ $ Stock Building Supply Holdings Inc.* Electrical Products — 2.2% Greatbatch Inc.* Molex Inc. - Cl A Industrial Conglomerates — 0.4% SPX Corp. Industrial Machinery — 2.0% Kennametal Inc. Regal-Beloit Corp. Metal Fabrication — 1.4% Dynamic Materials Corp. Gibraltar Industries Inc.* Miscellaneous Manufacturing — 1.1% Crane Co. Trucks/Construction/Farm Machinery — 2.5% Douglas Dynamics Inc. Terex Corp.* Twin Disc Inc. RETAIL TRADE SECTOR — 1.6% Apparel/Footwear Retail — 1.1% Urban Outfitters Inc.* Specialty Stores — 0.5% Hibbett Sports Inc.* TECHNOLOGY SERVICES SECTOR — 7.7% Data Processing Services — 0.8% Global Payments Inc. Information Technology Services — 1.2% Quality Systems Inc. SciQuest Inc.* Packaged Software — 5.7% Aspen Technology Inc.* Informatica Corp.* PTC Inc.* TIBCO Software Inc.* 12 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2013 Shares or Principal Amount Cost Value COMMON STOCKS — 89.2% (a) (Continued) TRANSPORTATION SECTOR — 1.3% Air Freight/Couriers — 1.0% UTI Worldwide Inc. $ $ Trucking — 0.3% Swift Transportation Co.* Total common stocks SHORT-TERM INVESTMENTS — 8.2% (a) Commercial Paper — 8.2% $ Abbey National North America LLC, 0.09%, due 10/02/13 Abbey National North America LLC, 0.08%, due 10/03/13 Abbey National North America LLC, 0.07%, due 10/08/13 Bank of Tokyo, 0.11%, due 10/01/13 Bank of Tokyo, 0.09%, due 10/07/13 Natixis U.S. Finance Co., 0.08%, due 10/04/13 Natixis U.S. Finance Co., 0.08%, due 10/18/13 Total commercial paper Total short-term investments Total investments — 97.4% $ Other assets, less liabilities — 2.6% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC – Public Limited Company The accompanying notes to financial statements are an integral part of this schedule. 13 FMI Focus Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 INCOME: Dividends $ Interest Total income EXPENSES: Management fees Transfer agent fees Administration and accounting services Printing and postage expense Registration fees Professional fees Board of Directors fees Custodian fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET CHANGE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. 14 FMI Focus Fund STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2013 and 2012 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increasein net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net realized gains ($0.847 and $1.199 per share, respectively) ) ) FUND SHARE ACTIVITIES Proceeds from shares issued (6,268,465 and 7,242,183 shares, respectively) Net asset value of shares issued in distributions reinvested (555,062 and 704,646 shares, respectively) Cost of shares redeemed (6,388,918 and 4,536,577 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes undistributed net investment loss of $0 and ($1,487,953), respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 15 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Distributions from net investment income — — — ) — Distributions from net realized gains ) ) — — ) Total from distributions ) ) — ) ) Net asset value, end of year $ TOTAL RETURN % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) Ratio of expenses to average net assets % Ratio of net investment (loss) income to average net assets %) %) %) %) % Portfolio turnover rate 70
